DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the application filed October 16, 2020.
Claims 1-10 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. However, applicant cannot rely upon the certified copy of the foreign priority application to overcome prior art rejections because a translation of said application has not been made of record in accordance with 37 C.F.R. § 1.55. See M.P.E.P. §§ 215 and 216.

Information Disclosure Statement
The information disclosure statement submitted October 16, 2020 and its contents have been considered.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-10 are directed to an abstract idea without significantly more as required by the Alice test as discussed below.

Step 1
Claims 1-10 are directed to a process, machine, manufacture, or composition of matter. 

Step 2A
Claims 1-10 are directed to abstract ideas, as explained below. 
Prong one of the Step 2A analysis requires identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea; and determining whether the identified limitation(s) falls within at least one of the groupings of abstract ideas of mathematical concepts, mental processes, and certain methods of organizing human activity.
The claims recite the following limitations. Claims 1 and 6 recite receiving from a seller an event configuration request to configure a sales event, together with a target amount of product sales, a target period of time for the sales event and a distribution profit to be distributed to the purchasers; activating the sales event based on the event configuration request; receiving a payment for the product of at least one of the purchasers; determining, in response to receiving the payment for the product, whether the sales of the product have reached a target amount of the product sales, the distribution profit to be distributed in response to a determination that the sales of the product have reached the target amount of the product sales; sending to a purchaser a purchase confirmation request to allow the purchaser to respond with either a purchase confirmation indication or a purchase cancellation indication; determining, in response to the purchase confirmation indication, whether sales of the product have reached to the target amount of the product sales; and providing, upon determining whether sales of the product have reached to the target amount of produce sales, an individual distribution profit to the purchaser from the Claims 2-5 and 7-10 further specify how the profit distribution is calculated, e.g., by specifying the mathematical operations (multiplication and subtraction) used to arrive at these values. 
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as certain methods of organizing human activity—such as fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)—because the claimed features identified above are commercial or legal interactions including advertising, marketing or sales activities or behaviors and business relations. 
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as mathematical concepts—such as mathematical relationships, mathematical formulas or equations, and mathematical calculations—because the claimed operations for calculating the profit distribution splits are mathematical relationships, mathematical formulas or equations, and mathematical calculations.
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as mental processes—such as concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)—because the claimed steps identified above are concepts performed in the human mind (including an observation, evaluation, judgment, or opinion), e.g., by using simple mathematics.
Thus, the concepts set forth in 1-10 recite abstract ideas. 

Prong two of the Step 2A requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. “Integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, 
The claims recite the following additional elements beyond those identified above as being directed to an abstract idea. Claim 1 recites a computer, a terminal of the purchaser, receiving and transmitting information, and allowing a payment for the product to be made through a terminal of the purchaser. Claim 6 recites similar limitations as claim 1 but does not limit its method to being performed by any particular device or entity.
The identified judicial exception(s) are not integrated into a practical application for the following reasons.
First, evaluated individually, the additional elements do not integrate the identified abstract ideas into a practical application. The additional computer elements identified above—the computer and terminal—are recited at a high level of generality (see, e.g., applicant’s specification at ¶ [0090]). Inclusion of these elements amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. § 2106.05(f). The use of conventional computer elements to transmit a purchase confirmation request, receive a response thereto, and allow the payment to be made through the terminal is the insignificant, extra-solution activity of mere data gathering in conjunction with a law of nature or abstract idea. See M.P.E.P. § 2106.05(g). To the extent that the claims transform data, the mere manipulation of data is not a transformation. See M.P.E.P. § 2106.05(c). Inclusion of computing system in the claims amounts to generally linking the use of the judicial exception to a particular technological environment or field of use. See M.P.E.P. § 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Second, evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the 
Thus, claims 1-10 recite mathematical concepts, mental processes, or certain methods of organizing human activity without including additional elements that integrate the exception into a practical application of the exception.
Accordingly, claims 1-10 are directed to abstract ideas.

Step 2B
Claims 1-10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.
The analysis above describes how the claims recite the additional elements beyond those identified above as being directed to an abstract idea, as well as why identified judicial exception(s) are not integrated into a practical application. These findings are hereby incorporated into the analysis of the additional elements when considered both individually and in combination. Additional features of these analyses are discussed below.
Evaluated individually, the additional elements do not amount to significantly more than a judicial exception. In addition to the factors discussed regarding Step 2A, prong two, these additional computer elements also provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to transmit a purchase confirmation request, receive a response thereto, and allow the payment to be made through the terminal is likewise the well-understood, routine, and conventional computer functions of 
Evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. In addition to the factors discussed regarding Step 2A, prong two, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely amount to mere instructions to implement the identified abstract ideas on a computer.
Thus, claims 1-10, taken individually and as an ordered combination of elements, are not directed to eligible subject matter since they are directed to an abstract idea without significantly more.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Nishio (U.S. Pub. No. 2004/0093276 A1) in view of Fang (U.S. Pub. No. 2003/0101101 A1).

Claims 1 and 6: Nishio, as shown, discloses the following limitations:
(a1) receiving, […], an event configuration request to configure a sales event, together with a target amount of product sales, a target period of time for the sales event and a distribution profit to be distributed to the purchasers (see at least ¶ [0097]: in terms of the storage method for the table for customer affiliation groups, a plurality of customer affiliation groups can be established and stored, so that a given customer may be affiliated with a plurality of groups. A plurality of group databases are provided so that discounts can be applied based on the characteristics of the various groups. Furthermore, the discount rates applied to the various groups can be applied in combination, so as to be a benefit in the discount rates. For example, a first group is a group related by introduction; the customers who are related by introduction form a group, and a discount rate is applied according to the number of people and the sales totals. This is an effective group for promoting introduction on the part of customers; see also at least ¶ [0104]: the members of legal entities, such as already existing companies, clubs, schools, or various other existing groups, can form groups directly, and this data can be stored in the server system. Furthermore, in addition to forming affiliation groups directly from various existing groups, it is possible to form an affiliation group by combining a plurality of groups, such as in the case where a company A and a school B form a group; alternatively, a single affiliation group can be formed from a company A and many individual customers; see also at least ¶¶ [0021], [0089]-[0090], [0098], [0100]-[0101], and [0103]); 
(a2) activating the sales event based on the event configuration request (see at least ¶ [0113]: changes may be made to the discount rate at certain times or over a time period for each affiliation group, affiliation subgroup, or a member thereof. Service points are added or special discount bargain sales are held for any group or individual customer. By doing this successively throughout the year for each ; 
(a3) receiving a payment for the product from a terminal of at least one of the purchasers (see at least ¶ [0156]: FIG. 4 is a point system, wherein, when customer information is sent over a computer network from a customer terminal and used in an electronic commercial transaction, information stored on a server system that manages customer information and point information is read, a sum total of points is rerecorded according to a monetary purchase amount, and the data stored on the storage medium is tabulated and used for display or printing so that the information can be used as necessary in various sales services; see also at least ¶ [0158]: in FIG. 4, access is made to a website on which electronic transactions and the like are performed over the Internet or the like from customer terminals (S1); purchase requests for products and the like are made, and payment methods, delivery methods, and the like are verified by way of data sent by the customer (S2); see also at least ¶ [0160]: the customer inputs authentication data, such as a customer ID and a password, in order to use the point system of the present invention (S3); the customer information, such as the customer ID and the purchase amount data, which is input at the electronic store (S2), is sent to the server system by way of communication circuits (S4); and point numbers are calculated according to the base discount rate for that store for that monetary amount); 
(a4) determining, in response to receiving the payment for the product, whether sales of the product have reached the target amount of the product sales, the distribution profit to be distributed in response to a determination that the sales of the product have reached the target amount of the product sales (see at least ¶ [0161]; see also at least ¶¶ [0162]-[0166]; see also at least ¶ [0167]: the customer point balance (sum total remainder) are updated on the server system (S7) based on the number of points calculated in this manner; the point balance information is sent to the customer terminal via the communication circuit, this is displayed on the customer's terminal screen, or the like; see also at least ¶ [0147]: if points are calculated according to discount information established for each affiliation group/affiliation subgroup, as in the invention recited in claim 5, when purchases or the like are made, and points are added, the discount information set for each affiliation group that is stored in the server system is referenced, and the number of points to be added is varied accordingly. For example, the processing is such that, if the number of points to be added for a monetary sales amount at a certain store were 100, 110 points would be added for an affiliation group A (discount rate 10%), and 105 points would be added for affiliation group B (discount rate 5%); see also at least ¶¶ [0116] and [0136]); 
(a5) transmitting, to a purchaser, a purchase confirmation request to allow the purchaser to respond with either a purchase confirmation indication or a purchase cancellation indication (see at least ¶ [0158]: access is made to a website on which electronic transactions and the like are performed over the Internet or the like from customer terminals (S1); purchase requests for products and the like are made, and payment methods, delivery methods, and the like are verified by way of data sent by the customer (S2). The website provides information to the consumer and the consumer must confirm the purchase for it to occur); 
(a6) determining, in response to the purchase confirmation indication, whether sales of the product have reached to the target amount of the product sales (see at least ¶ [0161]; see also at least ¶¶ [0162]-[0166]; see also at least ¶ [0167]: the customer point balance (sum total remainder) are updated on the server system (S7) based on the number of points calculated in this manner; the point balance information is sent to the customer terminal via the communication circuit, this is displayed on the customer's terminal screen, or the like; see also at least ¶ [0147]: if points are calculated according to discount information established for each affiliation group/affiliation subgroup, as in the invention recited ; 
(b) providing, upon a determination in the step (a6) that the sales of the product have reached to the target amount of the product sales, an individual distribution profit to the purchaser from the distribution profit (see at least ¶ [0128]: FIG. 9, FIG. 10, and FIG. 11 show examples of calculations of discount rates (award rates) based on data formats other than those described above, which are stored on the server system for the purpose of calculating discount rates (award rates) based on group purchasing performance, individual purchasing performance, and the like; see also at least ¶¶ [0103], [0134], [0156], and [0160]. Examiner notes that as used in applicant’s specification at ¶ [0046], “cyber money may be referred to as different names, for example, reward points, mileages, coupons, credits, gifts, incentives, energy currency, etc.”).
Nishio discloses computer architectures for implementing the features identified above (see at least ¶¶ [0011], [0027], [0031], [0081]-[0082], and [0085]).

Although Nishio discloses receiving an event configuration request to configure a sales event, Nishio does not explicitly disclose receiving it from a seller. However, Fang, as shown, teaches disclosing an event configuration request from a seller (see at least ¶ [0001]: the seller sets up a web site and puts the goods to be sold on the web site and/or a conventional medium for browsing by a visitor to the web site).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for online sales and profit sharing taught by Fang with the point management systems disclosed by Nishio, because Fang teaches at ¶ [0018] that “since profit or discount sharing is based upon the sequence of ordering, customers can enjoy low prices and 
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for online sales and profit sharing taught by Fang with the point management systems disclosed by Nishio, because the claimed invention is merely a combination of old elements (the techniques for online sales and profit sharing taught by Fang and the point management systems disclosed by Nishio), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Claims 2 and 7: The combination of Nishio and Fang teaches the limitations as shown in the rejections above. 
Nishio does not explicitly disclose, but Fang, as shown, teaches the following limitations:
wherein the computer is further configured to perform the step (b) comprising the steps of: 
arranging the purchasers in an order of payment (see at least ¶ [0010]: in addition, in order to achieve the object of profit or discount sharing, it is also stated in the promotional literature that there are different levels of amounts or percentages of profit or discount to be shared according to the sequence of the valid order time. The determination of the levels can be, for example, the first 5% are in the first level, the first 20% are in the second level, the first 50% are in the third level, and the last level, for purposes of calculation of the candidates. The sharing can be an amount of money taken from the profits generated by the project. For instance, the first level get 25% of the amount; the second level get 20%; the third level get 15%, and the fourth level get 10%, but is not limited thereto. Certainly, specific sharing can be provided. For instance, ; 
paying a first individual distribution profit calculated by multiplying the distribution profit by a distribution rate of the distribution profit to a first purchaser who performs an earliest payment among the purchasers (see at least ¶ [0010]. The first-level purchaser(s) get a 25% discount); and 
paying a second individual distribution profit calculated by multiplying an amount remained after subtracting the first individual distribution profit from the distribution profit by the distribution rate of the distribution profit to a second purchaser who performs a second earliest payment among the purchasers (see at least ¶ [0010]. The subsequent purchaser(s) get a 20%, 15%, or 10% discount, which represent different percentages of the amount of profits remaining after subtracting the profits shared to the first-level purchasers).

The rationales to modify/combine the teachings of Nishio to include the teachings of Fang are presented above regarding claims 1 and 6 and incorporated herein.

Claims 3 and 8: The combination of Nishio and Fang teaches the limitations as shown in the rejections above. Further, Nishio, as shown, discloses the following limitations:
a member account storage allocated to a member who is joined in the sales profit distribution system to deposit at least one of cyber money and cash thereinto (see at least ¶ [0128]: FIG. 9, FIG. 10, and FIG. 11 show examples of calculations of discount rates (award rates) based on data formats other than those described above, which are stored on the server system for the purpose of calculating discount rates (award rates) based on group purchasing performance, individual purchasing performance, and the like; see also at least ¶¶ [0103], [0134], [0156], and [0160]. Examiner notes that as used in applicant’s specification at ¶ [0208], “cyber money may be referred to as different names, for example, reward , 
wherein the computer is further configured to perform the step (b) comprising the steps of: 
arranging the purchasers in an order of a cyber money amount deposited into member account storage of the purchaser (see at least ¶ [0097]: a second group is a group in which customers having the same sales figures are gathered; this is established as a separate group from the group related by introduction; in this affiliation group, the discount rate varies according to the rank of their sales total within the group. If their rank rises to a specific level, their affiliation can be changed to a group having a higher sales total; see also at least ¶ [0106]: with regard to the calculation of purchasing performance in cases where discount rates are established according to size and purchasing performance, this can be calculated based on the purchasing performance over a predetermined period of time, such as one month or three months); 
paying a first individual distribution profit calculated by multiplying the distribution profit by the distribution rate of the distribution profit to a first purchaser who has a largest cyber money amount among the purchasers (see at least ¶ [0147]: normally, if points are calculated according to discount information established for each affiliation group/affiliation subgroup, as in the invention recited in claim 5, when purchases or the like are made, and points are added, the discount information set for each affiliation group that is stored in the server system is referenced, and the number of points to be added is varied accordingly. For example, the processing is such that, if the number of points to be added for a monetary sales amount at a certain store were 100, 110 points would be added for an affiliation group A (discount rate 10%), and 105 points would be added for affiliation group B (discount rate 5%); see also at least ¶ [0163]: the table for customer affiliation groups is referenced, an association is made with the customer ID, each customer is checked for existing affiliation groups, and if there is one, the discount rate is referenced by referencing the table for discount rates by affiliation groups, and the points are calculated; see also at least ¶¶ [0133]] and [0167]); and 
paying a second individual distribution profit calculated by multiplying an amount remained after subtracting the first individual distribution profit from the distribution profit by the distribution rate of the distribution profit to a second purchaser who has a second largest cyber money amount among the purchasers (see at least ¶¶ [0133], [0147], [0163], and [0167]. The user with the second highest purchase amount gets the second highest discount rate, which represents a different percentages of the amount of profits remaining after subtracting the profits shared to the first-level purchasers).

Claims 4 and 9: The combination of Nishio and Fang teaches the limitations as shown in the rejections above. Further, Nishio, as shown, discloses the following limitations:
a member account storage allocated to a member who is joined in the sales profit distribution system to deposit at least one of cyber money and cash thereinto (see at least ¶ [0128]: FIG. 9, FIG. 10, and FIG. 11 show examples of calculations of discount rates (award rates) based on data formats other than those described above, which are stored on the server system for the purpose of calculating discount rates (award rates) based on group purchasing performance, individual purchasing performance, and the like; see also at least ¶¶ [0103], [0134], [0156], and [0160]. Examiner notes that as used in applicant’s specification at ¶ [0208], “cyber money may be referred to as different names, for example, reward points, mileages, coupons, credits, gifts, incentives, energy currency, etc.”; see also at least ¶¶ [0116], [0136], [0147], and [0161]-[0167]), 
wherein the computer is further configured to perform the step (b) comprising the steps of: 
arranging the purchasers in an order of a value calculated by multiplying a cyber money amount deposited into the member account storage of the purchaser by the number of the payments of the purchaser (see at least ¶ [0097]: a second group is a group in which customers having the same sales figures are gathered; this is established as a separate group from the group related by introduction; in this affiliation group, the discount rate varies according to the rank of their sales total within the group. If their rank rises to a specific level, their affiliation can be ; 
paying a first individual distribution profit calculated by multiplying the distribution profit by the distribution rate of the distribution profit to a first purchaser who has a largest value among the purchasers (see at least ¶ [0147]: normally, if points are calculated according to discount information established for each affiliation group/affiliation subgroup, as in the invention recited in claim 5, when purchases or the like are made, and points are added, the discount information set for each affiliation group that is stored in the server system is referenced, and the number of points to be added is varied accordingly. For example, the processing is such that, if the number of points to be added for a monetary sales amount at a certain store were 100, 110 points would be added for an affiliation group A (discount rate 10%), and 105 points would be added for affiliation group B (discount rate 5%); see also at least ¶ [0163]: the table for customer affiliation groups is referenced, an association is made with the customer ID, each customer is checked for existing affiliation groups, and if there is one, the discount rate is referenced by referencing the table for discount rates by affiliation groups, and the points are calculated; see also at least ¶¶ [0133] and [0167]); and 
paying a second individual distribution profit calculated by multiplying an amount remained after subtracting the first individual distribution profit from the distribution profit by the distribution rate of the distribution profit to a second purchaser who has a second largest value among the purchasers (see at least ¶¶ [0133], [0147], [0163], and [0167]. The user with the second highest purchase amount gets the second highest discount rate, which represents a .

Claims 5 and 10: The combination of Nishio and Fang teaches the limitations as shown in the rejections above.:
Nishio does not explicitly disclose, but Fang, as shown, teaches the following limitations:
wherein the computer is further configured to perform the step (b) comprising the steps of: 
arranging the purchasers in an order of purchase confirmation response (see at least ¶ [0010]: in addition, in order to achieve the object of profit or discount sharing, it is also stated in the promotional literature that there are different levels of amounts or percentages of profit or discount to be shared according to the sequence of the valid order time. The determination of the levels can be, for example, the first 5% are in the first level, the first 20% are in the second level, the first 50% are in the third level, and the last level, for purposes of calculation of the candidates. The sharing can be an amount of money taken from the profits generated by the project. For instance, the first level get 25% of the amount; the second level get 20%; the third level get 15%, and the fourth level get 10%, but is not limited thereto. Certainly, specific sharing can be provided. For instance, the first in the sequence, or a predetermined number, for example, the numbers 25, 250, 2500, can be awarded a special cash bonus and/or goods free of charge); 
paying a first individual distribution profit calculated by multiplying the distribution profit by the distribution rate of the distribution profit to a first purchaser who transmits an earliest purchase confirmation response among the purchasers (see at least ¶ [0010]. The first-level purchaser(s) get a 25% discount); and 
paying a second individual distribution profit calculated by multiplying an amount remained after subtracting the first individual distribution profit from the distribution profit by the distribution rate of the distribution profit to a second purchaser who transmits a second earliest purchase confirmation response among the purchasers (see at least ¶ [0010]. The .
The rationales to modify/combine the teachings of Nishio to include the teachings of Fang are presented above regarding claims 1 and 6 and incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to reward systems.
Mason (U.S. Pub. No. 2011/0313840 A1) (providing location-based discount retailing); and
De Cremer et al. (“Huawei: A case study of when profit sharing works.” Harvard business review 24 (2015)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571) 272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached at (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-






/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622